Exhibit 10.4

TRANSPORTATION SERVICES AGREEMENT

THIS TRANSPORTATION SERVICES AGREEMENT (this “Agreement”) is dated as of
October 31, 2012, by and between Marathon Pipe Line LLC, a Delaware limited
liability company (“MPL”), and Marathon Petroleum Company LP, a Delaware limited
partnership (“MPC”), both referred to jointly as the “Parties” and each
individually as a “Party”.

WITNESSETH

WHEREAS, MPC desires to move Crude Petroleum on the Pipeline System;

WHEREAS, MPL intends to provide transportation services with respect to Crude
Petroleum owned by MPC on the Pipeline System, as further described herein,
subject to the terms and conditions of this Agreement;

WHEREAS, MPL desires to transport Crude Petroleum for MPC on the Pipeline
System, subject to the terms and conditions of this Agreement; and

WHEREAS, MPL has requested that MPC agree that certain minimum volumes of Crude
Petroleum will be tendered through the Pipeline System.

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
hereinafter, MPC and MPL agree as follows:

 

1. Definitions

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.

“Barrel” means forty-two (42) U.S. gallons measured at sixty (60) degrees
Fahrenheit.

“Binding Nominated Volume” means the binding nominations of MPC determined
pursuant to the Tariff.

“Business Days” means a Day, other than Saturday or Sunday, when banks are open
for business in New York, New York.

“Capacity Restoration” has the meaning set forth in Section 5.4.



--------------------------------------------------------------------------------

“Confidential Information” means any proprietary or confidential information
that is competitively sensitive material or otherwise of value to a Party or its
Affiliates and not generally known to the public, including trade secrets,
scientific or technical information, design, invention, process, procedure,
formula, improvements, product planning information, marketing strategies,
financial information, information regarding operations, consumer and/or
customer relationships, consumer and/or customer identities and profiles, sales
estimates, business plans, and internal performance results relating to the
past, present or future business activities of a Party or its Affiliates and the
consumers, customers, clients and suppliers of any of the foregoing.
Confidential Information includes such information as may be contained in or
embodied by documents, substances, engineering and laboratory notebooks,
reports, data, specifications, computer source code and object code, flow
charts, databases, drawings, pilot plants or demonstration or operating
facilities, diagrams, specifications, bills of material, equipment, prototypes
and models, and any other tangible manifestation (including data in computer or
other digital format) of the foregoing; provided, however, that Confidential
Information does not include information that a receiving Party can show (a) has
been published or has otherwise become available to the general public as part
of the public domain without breach of this Agreement, (b) has been furnished or
made known to the receiving Party without any obligation to keep it confidential
by a third party under circumstances which are not known to the receiving Party
to involve a breach of the third party’s obligations to a Party or (c) was
developed independently of information furnished or made available to the
receiving Party as contemplated under this Agreement.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract or otherwise.

“Credit Period” has the meaning set forth in Section 3.6.

“Crude Petroleum” has the meaning set forth in the Tariff.

“Day” means a period of twenty-four (24) consecutive hours commencing 12:00 a.m.
Central Standard Time, or such other period upon which the Parties may agree.

“Deficiency Volume” has the meaning set forth in Section 3.5.

“Deliveries” means the volume of Crude Petroleum delivered through the Pipeline
System.

“Effective Date” has the meaning set forth in Section 2.1.

“Extension Period” has the meaning set forth in Section 2.2.

 

2



--------------------------------------------------------------------------------

“FERC” means the Federal Energy Regulatory Commission or any successor
governmental agency having jurisdiction over the regulation of common carrier
pipelines currently governed by the FERC.

“First Offer Period” has the meaning set forth in Section 13.5.

“Force Majeure” means acts of God, fires, floods, storms; compliance with orders
of courts or Governmental Authorities; explosions, wars, terrorist acts, riots,
strikes, lockouts or other industrial disturbances; accidental disruption of
service; breakdown of machinery, storage tanks or pipelines and inability to
obtain or unavoidable delays in obtaining material or equipment; and similar
events or circumstances that prevent a Party’s ability to perform its
obligations under this Agreement, so long as such events or circumstances are
beyond the Party’s reasonable control and could not have been prevented by the
Party’s due diligence; provided, however, that a Party’s failure to pay any
amounts due hereunder shall not constitute a Force Majeure event.

“Force Majeure Notice” has the meaning set forth in Section 4.1.

“Force Majeure Period” has the meaning set forth in Section 4.1.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“Initial Term” has the meaning set forth in Section 2.2.

“Light Equivalent Barrel” means a volume of Crude Petroleum equal to (a) one
Barrel of Crude Petroleum multiplied by the sum of (i) the applicable Tariff
Rate for such MPC Deliveries and (ii) the applicable viscosity surcharge for
such MPC Deliveries, divided by (b) the applicable Tariff Rate.

“MPC Deliveries” means the volume of Crude Petroleum that MPC as the shipper of
record delivered through the Pipeline System.

“MPC Termination Notice” has the meaning set forth in Section 4.2.

“Minimum Capacity” has the meaning set forth in Section 3.3.

“Monthly Commitment” has the meaning set forth in Section 3.6.

“Nominated Volume” means, with respect to any period, the volume of Crude
Petroleum nominated in such period by MPC pursuant to the Tariff.

“Notice Period” has the meaning set forth in Section 7.1.

 

3



--------------------------------------------------------------------------------

“Operational Modification” has the meaning set forth in Section 6.

“Partnership Change of Control” means Marathon Petroleum Corporation ceases to
Control the general partner of MPLX LP.

“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.

“Pipeline System” means the Crude Petroleum pipeline system owned or leased by
MPL with origination points located in Patoka and Martinsville, Illinois and a
destination point located in Lima, Ohio, including any existing and future
injection and truck unloading points on such pipeline system.

“Prepaid Transportation Credits” has the meaning set forth in Section 3.6.

“Quarter” means the consecutive three (3) calendar month periods, or portion
thereof, commencing January 1, April 1, July 1 and October 1 of each year during
the Term hereof.

“Quarterly Deficiency Payment” has the meaning set forth in Section 3.6.

“Quarterly Throughput Commitment” means, with respect to a Quarter, a volume of
Crude Petroleum equal to (a) the lesser of (i) 40,000 Light Equivalent Barrels
per Day and (ii) 290,000 Light Equivalent Barrels per Day minus the sum of all
third party shipments of Light Equivalent Barrels per Day on the Pipeline System
for such Quarter, multiplied by (b) the number of Days in such Quarter. The
Quarterly Throughput Commitment will be reduced proportionately for any partial
Quarter during the Term.

“Representatives” has the meaning set forth in Section 10.1.

“Suspension Notice” has the meaning set forth in Section 7.1.

“Tariff” means MPL’s FERC No. 324.2.0 tariff and the rules and regulations of
MPL’s FERC No. 316.2.0, including supplements thereto and reissues thereof,
under which Crude Petroleum is transported through the Pipeline System.

“Tariff Rate” means the rate set forth in the Tariff for transportation of Crude
Petroleum on the Pipeline System, excluding any viscosity surcharge, loading,
handling, transfer and other special charges.

“Term” has the meaning set forth in Section 2.2.

“Termination Notice” has the meaning set forth in Section 4.1.

 

4



--------------------------------------------------------------------------------

“Transportation Right of First Refusal” has the meaning set forth in
Section 13.5.

“Weighted Average Tariff Rate” means, with respect to the Pipeline System, the
average Tariff Rate actually incurred by MPC during any Quarter for
transportation of all MPC Deliveries on the Pipeline System for such Quarter.

 

2. Effective Date and Term

 

  2.1 MPC’s obligations, as described in this Agreement, shall commence on
October 31, 2012 (the “Effective Date”).

 

  2.2 This Agreement shall be effective for a time period commencing on the
Effective Date and shall continue through December 31, 2022 (the “Initial
Term”). This Agreement will automatically renew for up to two (2) renewal terms
of five (5) years each (each, an “Extension Period”) unless either Party
provides the other Party with written notice of its intent to terminate this
Agreement at least six (6) months prior to the end of the Initial Term or the
then-current Extension Period. The Initial Term and all Extension Periods, if
any, shall be referred to in this Agreement collectively as the “Term”.

 

3. Tariff Rates and Commitments

 

  3.1 During the Term, MPC shall ship on the Pipeline System each Quarter an
aggregate volume of Crude Petroleum equal to its Quarterly Throughput Commitment
for such Quarter or, in the event it fails to do so, shall remit to MPL the
Quarterly Deficiency Payment pursuant to Section 3.5. All volumes shipped by MPC
on the Pipeline System will be subject to the Tariff, as may be amended from
time to time in accordance with FERC methodologies and as provided herein.

 

  3.2 MPC shall be deemed to have shipped its Quarterly Throughput Commitment on
the Pipeline System if the average quantity of Crude Petroleum that MPC ships on
the Pipeline System in any Quarter under the Tariff equals at least the
Quarterly Throughput Commitment for such Quarter.

 

  3.3 Except during a Force Majeure event or a temporary shutdown of the
Pipeline System for pipeline testing, maintenance or repair, MPL agrees to
maintain and operate the Pipeline System so that the actual operating capacity
of the Pipeline System that is available for shipment of Crude Petroleum equals
or exceeds 290,000 Light Equivalent Barrels per Day (the “Minimum Capacity”),
and MPL may transport volumes in excess of any volumes shipped by MPC to the
extent there is available capacity on the Pipeline System.

 

5



--------------------------------------------------------------------------------

  3.4 MPC agrees to pay MPL monthly: (a) the Tariff Rate in effect for all MPC
Deliveries transported by MPL on the Pipeline System during such month; and
(b) any viscosity surcharge, loading, handling, transfer and other charges
incurred with respect to such MPC Deliveries for such month in accordance with
the provisions as set forth in the Tariff (or any other tariffs that may be
applicable to such MPC Deliveries). Such monthly payments will be paid by MPC to
MPL within fifteen (15) Days of the invoice date.

 

  3.5 Subject to the provisions of Section 4, if the aggregate volumes of Crude
Petroleum shipped by MPC on the Pipeline System during any Quarter are less than
MPC’s Quarterly Throughput Commitment for such Quarter then, in addition to
paying any amounts incurred by MPC pursuant to Section 3.4 with respect to the
MPC Deliveries for such Quarter, MPC shall also pay MPL a deficiency payment
(the “Quarterly Deficiency Payment”) equal to the product of:

 

  (a) the difference between MPC’s Quarterly Throughput Commitment for such
Quarter and the aggregate volume of MPC Deliveries for such Quarter (the
“Deficiency Volume”); and

 

  (b) the Weighted Average Tariff Rate for such Quarter.

Quarterly Deficiency Payments, if any, shall be paid by MPC to MPL either ten
(10) Days following MPC’s receipt of the applicable invoice from MPL or the last
Day of the month following the end of the applicable Quarter, whichever is
later.

 

  3.6

The dollar amount of any Quarterly Deficiency Payments paid by MPC shall
constitute prepayment for transportation of Crude Petroleum by MPC on the
Pipeline System and will be posted as a credit (“Prepaid Transportation
Credits”) to MPC’s account. If, during any Quarter during the Term, MPC
Deliveries exceed MPC’s Quarterly Throughput Commitment for such Quarter, MPC
shall be permitted to apply Prepaid Transportation Credits against any amounts
due from MPC and payable to MPL with respect to the transportation of any
volumes in excess of MPC’s Quarterly Throughput Commitment for such Quarter. Any
Prepaid Transportation Credits that are not used by MPC during the four
(4) Quarters immediately following the Quarter for which said Prepaid
Transportation Credits were posted to MPC’s account (the “Credit Period”) will
expire. If, during any such four (4) Quarter period the Nominated Volume for any
month equals or exceeds the applicable portion of the Quarterly Throughput
Commitment for such month (the “Monthly Commitment”), but MPC is prevented from
shipping volumes in excess of the Monthly Commitment during such month because
of a lack of available capacity on the Pipeline System, either because (a) the
Pipeline System is in allocation, (b) the Pipeline System is undergoing testing,
maintenance or repair, or (c) a Force Majeure has occurred that prevents MPL
from transporting MPC volumes on the Pipeline System in excess of the Monthly
Commitment, then the Credit Period shall be extended by an equivalent time
period for which MPC has been prevented from shipping

 

6



--------------------------------------------------------------------------------

  volumes on the Pipeline System in excess of the Monthly Commitment. For
purposes of this Section 3.6, during the Term, if the Pipeline System is in
allocation for any portion of a month, the Pipeline System will be considered to
be in allocation for the entirety of such month.

 

  3.7 Notwithstanding anything in Section 3.6 to the contrary, upon the
expiration or termination of this Agreement for any reason, to the extent that
MPC, at the time of such expiration or termination, holds any unused Prepaid
Transportation Credits, MPC shall be permitted to apply such Prepaid
Transportation Credits against any amounts incurred by MPC and payable to MPL
with respect to any MPC Deliveries on the Pipeline System until the expiration
of the applicable Credit Period with respect to such Prepaid Transportation
Credits. This Section 3.7 shall survive the expiration or termination of this
Agreement.

 

  3.8 If, during any month, the Nominated Volume on the Pipeline System averages
at least the Monthly Commitment for such month, but the Binding Nominated Volume
for such month is less than the Monthly Commitment for such month due to the
Pipeline System being in allocation as provided in the Tariff, then MPC shall be
deemed to have shipped the Monthly Commitment for such month.

 

  3.9 If, during any month, the Nominated Volume on the Pipeline System averages
at least the Monthly Commitment for such month, and MPC is prevented from
shipping the Monthly Commitment solely because the available throughput or
storage capacity of the Pipeline System falls below the Minimum Capacity, then
MPC shall be deemed to have shipped the Monthly Commitment for such month.

 

  3.10 If, during any month, the Nominated Volume on the Pipeline System
averages less than the Monthly Commitment for such month, and MPC is prevented
from shipping its Binding Nominated Volume solely because the Pipeline System is
in allocation as provided in the Tariff, then MPC shall be deemed to have
shipped its Binding Nominated Volume for such month.

 

  3.11

No later than the 20th Day of the month following each Quarter, MPL shall
provide to MPC a spreadsheet, substantially in the form of Exhibit “A” attached
hereto and made a part hereof, showing MPC’s total throughput on the Pipeline
System and any Quarterly Deficiency Payments paid by MPC for such Quarter, as
well as any Prepaid Transportation Credits in MPC’s account.

 

  3.12 MPL may file to amend the Tariff Rate based on the FERC inflationary
index for interstate pipelines. If the FERC terminates its indexing methodology
and does not adopt a new methodology, the Parties will negotiate in good faith
to determine any adjustment to the Tariff Rate.

 

7



--------------------------------------------------------------------------------

  3.13 MPC shall reimburse MPL for, or MPL shall be permitted to file Tariff
Rate increases for, each of the following:

 

  (a) any costs incurred by MPL in complying with any new Applicable Laws that
affect the services provided to MPC under this Agreement, provided that
(i) compliance by MPL with any such new Applicable Law requires substantial and
unanticipated capital expenditures by MPL, (ii) MPL has made efforts to mitigate
the effect of such Applicable Laws, and (iii) MPC will only be charged its
proportionate share of any such costs based on its shipments on the Pipeline
System. MPC and MPL will negotiate in good faith to agree on the level of the
increased Tariff Rate, which will be sufficient to allow MPL to recover its cost
of service consistent with established FERC ratemaking principles;

 

  (b) all taxes (other than income taxes, gross receipt taxes, ad valorem taxes,
property taxes and similar taxes) incurred by MPL on MPC’s behalf with respect
to the services provided under this Agreement, to the extent such reimbursement
is not prohibited by Applicable Law; and

 

  (c) the actual costs of any capital expenditures MPL agrees to make at MPC’s
request.

 

  3.14 MPC and its duly authorized representatives may, at MPC’s option and at
its sole expense at all reasonable times, but not more often than once in any
calendar year, audit the books and records of MPL with respect to the Quarterly
Deficiency Payments and any amounts payable by MPC hereunder. Any audit of a
particular calendar year must commence during the two-year period (or such
longer period as the Parties may agree) following the end of such year.

 

  3.15 During the Term hereof, MPL shall maintain the Tariff for transportation
of Crude Petroleum through the Pipeline System and, except as expressly provided
herein, MPL shall not make material changes to the Tariff without MPC’s consent,
which shall not be unreasonably withheld. MPC’s withholding its consent shall
not be considered unreasonable if the proposed Tariff change would materially
restrict or limit MPC’s ability to ship the Quarterly Throughput Commitment on
terms (other than tariff rates) consistent with those set forth in this
Agreement or would otherwise negatively alter or abridge MPC’s rights (other
than with respect to tariff rates) as stated in this Agreement.

 

  3.16 Notwithstanding Section 3.13, MPL may change the Tariff as may be
reasonably required in response to changes in Applicable Laws. However, before
filing any such Tariff changes with the applicable Governmental Authority, MPL
shall transmit a copy of the proposed Tariff change to MPC and afford MPC a
reasonable period of time to submit comments to MPL as to whether the proposed
Tariff change is acceptable and in accordance with the provisions of this
Agreement. MPL shall take into account MPC’s comments in any Tariff that it
subsequently files with the applicable Governmental Authority.

 

8



--------------------------------------------------------------------------------

4. Force Majeure

 

  4.1 As soon as possible following the occurrence of a Force Majeure event, MPL
shall provide MPC with written notice of the occurrence of such Force Majeure
event (a “Force Majeure Notice”). MPL shall identify the full particulars and
the approximate length of time that MPL reasonably believes in good faith such
Force Majeure event shall continue (the “Force Majeure Period”). If MPL advises
in any Force Majeure Notice that it reasonably believes in good faith that the
Force Majeure Period shall continue for more than twelve (12) consecutive
months, then, subject to Section 5 below, at any time after MPL delivers such
Force Majeure Notice, either Party may terminate this Agreement, but only upon
delivery to the other Party of a notice (a “Termination Notice”) at least twelve
(12) months prior to the expiration of the Force Majeure Period; provided,
however, that such Termination Notice shall be deemed canceled and of no effect
if the Force Majeure Period ends prior to the expiration of such twelve
(12) month period. For the avoidance of doubt, neither Party may exercise its
right under this Section 4.1 to terminate this Agreement as a result of a Force
Majeure event with respect to any machinery, storage tanks, lines of pipe or
other equipment that has been unaffected by, or has been restored to working
order since, the applicable Force Majeure event, including pursuant to a
restoration under Section 5.4.

 

  4.2 Notwithstanding the foregoing, if MPC delivers a Termination Notice to MPL
(the “MPC Termination Notice”) and, within thirty (30) Days after receiving such
MPC Termination Notice, MPL notifies MPC that MPL reasonably believes in good
faith that it shall be capable of fully performing its obligations under this
Agreement within a reasonable period of time, then the MPC Termination Notice
shall be deemed revoked and the applicable portion of this Agreement shall
continue in full force and effect as if such MPC Termination Notice had never
been given.

 

  4.3 Subject to Section 5 below, MPL’s obligations to transport the Minimum
Capacity on the Pipeline System may be temporarily suspended during the
occurrence of, and for the entire duration of, a Force Majeure event that
prevents MPL from transporting the Minimum Capacity. If MPL is unable to
transport the Minimum Capacity due to a Force Majeure event, then MPC’s
obligation to ship the Quarterly Throughput Commitment and pay the Quarterly
Deficiency Payment shall be reduced to the extent that MPL is prevented from
transporting the full Quarterly Throughput Commitment. At such time as MPL is
capable of transporting volumes equal to the Quarterly Throughput Commitment,
MPC’s obligation to ship the full Quarterly Throughput Commitment shall be
restored.

 

  4.4

If MPC experiences a Force Majeure event at its Detroit, Michigan refinery or
its Canton, Ohio refinery, MPC shall provide MPL with written notice of the
occurrence of such Force Majeure event. MPC shall identify the full particulars
and approximate length of time that MPC reasonably believes in good faith such
Force Majeure event shall continue. If such Force Majeure event reduces the

 

9



--------------------------------------------------------------------------------

  applicable refinery’s Crude Petroleum throughput capacity by at least 50% for
a period of thirty (30) Days or more, then MPC’s Quarterly Throughput Commitment
will be reduced by 50%, regardless of the actual reduction in such refinery’s
Crude Petroleum throughput capacity, for the duration of such reduction in
throughput capacity.

 

5. Capabilities of the Pipeline System

 

  5.1 MPL shall use reasonable commercial efforts to minimize the disruption of
service on the Pipeline System and any portion thereof. MPL shall promptly
inform MPC of any anticipated partial or complete disruption of service on the
Pipeline System that is reasonably expected to extend for more than twenty-four
(24) hours, including relevant information about the nature, extent, cause and
expected duration of the disruption and the actions MPL is taking to resume full
operations, provided that MPL shall not have any liability for any failure to
notify, or delay in notifying, MPC of any such matters except to the extent MPC
has been materially prejudiced or damaged by such failure or delay. MPL will
provide MPC with at least ninety (90) Days’ notice of any planned maintenance or
repair activity on the Pipeline System that will significantly reduce the
Minimum Capacity.

 

  5.2 Subject to Force Majeure, disruptions for routine testing, repair and
maintenance consistent with Crude Petroleum pipeline industry standards,
scheduling requirements as set forth in the Tariff, and any requirements of
Applicable Law, MPL shall accept for shipment on the Pipeline System in
accordance with pipeline industry standards all Crude Petroleum that meets the
quality specifications of the Tariff. Further, MPL shall maintain and repair all
portions of the Pipeline System in accordance with Crude Petroleum pipeline
industry standards and in a manner which allows the Pipeline System to be
capable, subject to Force Majeure or temporary shutdown for pipeline testing,
repair and maintenance, of shipping, storing and delivering volumes of Crude
Petroleum which are no less than the Minimum Capacity.

 

  5.3 If, for any reason, including without limitation a Force Majeure event,
the throughput or storage capacity of the Pipeline System falls below the
Minimum Capacity, then (a) during such period of reduced throughput or storage
MPC’s obligation to ship the Quarterly Throughput Commitment shall be reduced as
described in Section 4.3 above and (b) within a reasonable period of time after
the commencement of such reduction, MPL shall make repairs to and/or replace the
affected portion of the Pipeline System to restore the capacity of the Pipeline
System to the Minimum Capacity. Except as provided below in Section 5.4 and
Section 5.5, all such restoration shall be at MPL’s cost and expense unless the
damage creating the need for such repairs was caused by the negligence or
willful misconduct of MPC, its employees, agents or customers.

 

10



--------------------------------------------------------------------------------

  5.4 If, for any reason, MPL fails to maintain the capacity of the Pipeline
System at least at the Minimum Capacity for a period of thirty (30) consecutive
Days, except during a Force Majeure event or temporary shutdown for pipeline
testing, repair or maintenance, either Party shall have the right to call a
meeting between executives of both Parties by providing at least two
(2) Business Days’ prior written notice. Any such meeting shall be held at a
mutually agreeable location and will be attended by executives of both Parties
having sufficient authority to commit his or her respective Party to a Capacity
Restoration (hereinafter defined). At the meeting, the Parties will negotiate in
good faith with the objective of reaching a joint resolution for the restoration
of capacity on the Pipeline System which will, among other things, specify steps
to be taken by MPL to fully accomplish such restoration and the deadlines by
which such restoration must be completed (the “Capacity Restoration”). Any such
Capacity Restoration shall set forth an agreed upon time schedule for such
restoration. Such time schedule shall be reasonable under the circumstances,
consistent with customary pipeline transportation industry standards and shall
take into consideration MPL’s economic considerations relating to costs of the
repairs and MPC’s requirements concerning its operations. Subject to the
remainder of this Section 5.4 and to Section 5.5, MPC shall bear the entire cost
of any Capacity Restoration. In the event MPC’s economic considerations justify
incurring additional costs to restore the Pipeline System in a more expedited
manner than the time schedule determined in accordance with the preceding
sentence, MPC may require MPL to expedite the restoration to the extent
commercially reasonable, subject to MPC’s payment, in advance, of the estimated
incremental costs to be incurred by MPL as a result of such expedited time
schedule. In the event the Parties agree to an expedited restoration plan
wherein MPC agrees to fund a portion of the restoration cost, then neither Party
shall have the right to terminate this Agreement pursuant to Section 4.1 above
so long as such restoration is being conducted with due diligence, and MPC shall
pay such portion of the restoration cost to MPL in advance based on an estimate
conforming to applicable Crude Petroleum pipeline industry standards. Upon
completion of the restoration, MPC shall pay the difference between the actual
portion of restoration costs to be paid by MPC pursuant to this Section 5.4 and
the estimated amount paid under the preceding sentence within thirty (30) Days
after receipt of MPL’s invoice or, if appropriate, MPL shall refund to MPC the
excess of the estimate paid by MPC over MPL’s actual costs as previously
described within thirty (30) Days after completion of the restoration.

 

  5.5

If MPL either (a) refuses or fails to meet with MPC within the period set forth
in Section 5.4, (b) refuses to agree to perform a Capacity Restoration or
(c) fails to perform its obligations in compliance with the terms of a Capacity
Restoration, then MPC may require MPL to complete a restoration of the affected
portion of the Pipeline System. Any such restoration required under this
Section 5.5 shall be completed by MPL at MPC’s cost. MPL shall use commercially
reasonable efforts to continue to provide transportation of Crude Petroleum
tendered by MPC under the Tariff while such restoration is being completed. Any
work performed

 

11



--------------------------------------------------------------------------------

  by MPL pursuant to this Section 5.5 shall be performed and completed in a good
and workmanlike manner consistent with applicable Crude Petroleum pipeline
industry standards and in accordance with all Applicable Laws.

 

  5.6 The services provided by MPL pursuant to this Agreement shall consist only
of transportation pursuant to the Tariff and MPL will not be obligated to
provide terminalling or tankage facilities at any location or any intermediate
interconnection point or truck unloading as part of the services it provides.

 

  5.7 Any liability and measurement of volume losses of Crude Petroleum will be
governed by the Tariff.

 

6. Operational Modification, Additional Facilities and Capacity Expansion
Requested by MPC

MPC may at any time make a written request to MPL for an operational
modification, including new truck unloading facilities or other facilities
and/or a capacity expansion of the Pipeline System (each, an “Operational
Modification”), and shall include in such written request the parameters and
specifications of the requested Operational Modification. Upon receipt of such a
request, MPL shall promptly evaluate the relevant factors related to such
request, including, without limitation: engineering and design criteria,
limitations affecting the Operational Modification, cost and financing factors
and the effect of the Operational Modification on the overall operation of the
Pipeline System. If MPL determines that such Operational Modification is
operationally and commercially feasible, MPL shall present a proposal to MPC
concerning the design and projected costs of such Operational Modification and
the manner in which such costs might be funded by or recovered from MPC. If MPL
determines the Operational Modification is not commercially or operationally
feasible, it shall provide MPC with an explanation of and justification for such
determination. If MPL notifies MPC that the Operational Modification may be
commercially and operationally feasible, the Parties shall negotiate in good
faith to determine appropriate terms and conditions of MPC’s implementation of
such Operational Modification, which shall include, without limitation, the
scope and the appropriate timing of such Operational Modification, as well as a
reasonable return on capital with respect to such Operational Modification,
which may include, without limitation, direct funding of all or part of the
costs by MPC, an increase in Tariff Rate and/or an increase in the Quarterly
Throughput Commitment.

 

7. Suspension of Refinery Operations

 

  7.1

In the event MPC decides to permanently or indefinitely suspend refining
operations at either its Canton, Ohio refinery or its Detroit, Michigan refinery
for a period that shall continue for at least twelve (12) consecutive months,
the Parties will negotiate in good faith an appropriate reduction to the
Quarterly Throughput Commitment if the other refinery is remaining in operation.
If the Parties are unable to agree on an appropriate reduction to the Quarterly
Throughput Commitment, MPC may provide written notice to MPL of MPC’s intention
to

 

12



--------------------------------------------------------------------------------

  suspend operations (the “Suspension Notice”). Such Suspension Notice shall be
sent at any time after MPC has publicly announced such suspension of operations
and, upon the expiration of the twelve (12) month period following the date such
notice is sent (the “Notice Period”), this Agreement shall terminate. If MPC
publicly announces, at least two (2) months prior to the expiration of the
Notice Period, its intent to resume operations at its Canton, Ohio refinery or
its Detroit, Michigan refinery, as the case may be, then the Suspension Notice
shall be deemed revoked and this Agreement shall continue in full force and
effect as if such Suspension Notice had never been delivered.

 

  7.2 If refining operations at MPC’s Canton, Ohio refinery or MPC’s Detroit,
Michigan refinery are suspended for any reason (including refinery turnaround
operations and other planned maintenance), MPC shall remain liable for Quarterly
Deficiency Payments under this Agreement for the duration of such suspension,
unless and until this Agreement is terminated as provided in Section 7.1.

 

  7.3 MPC shall provide MPL with at least thirty (30) Days’ prior written notice
of any suspension of operations at its Canton, Ohio refinery or its Detroit,
Michigan refinery due to a planned refinery turnaround or significant scheduled
maintenance.

 

8. Nominations and Tenders

MPC’s monthly nominations and tenders of Crude Petroleum for shipment through
the Pipeline System, and MPL’s obligation to accept and transport such volumes
of Crude Petroleum, shall at all times be subject to the terms and provisions of
the Tariff and the rules and regulations of the FERC. Subject to the FERC’s
approval, the Tariff shall be consistent with the rights and obligations of the
Parties under this Agreement.

 

9. Regulatory Matters

 

  9.1 In the event that the FERC takes any adverse action with respect to the
Tariff or any tariffs that MPL may file in the future, in each case that
negatively affects the rights or obligations of MPC under this Agreement, MPL
shall diligently defend the Tariff, including appealing any such adverse action.
If any such adverse action is not stayed pending appeal, each Party’s
obligations under this Agreement shall be suspended until a stay is implemented
or a final, non-appealable decision is rendered with respect to such adverse
action. If a final, non-appealable decision is ultimately issued by the FERC and
confirmed by a court having final authority in the matter that requires MPL to
amend the Tariff in a manner that is fundamentally contradictory to the
provisions of this Agreement, then the Parties shall negotiate in good faith to
amend this Agreement to comply with any such judgment and to retain the
protections and structures reflected by its current terms to the maximum extent
permissible under such judgment. In the event the Parties are unable to reach
agreement with respect to such an amendment within a reasonable period of time
(which shall not be less than thirty (30) Days) after the issuance of such final
judgment, then either Party may terminate this Agreement upon written notice to
the other Party.

 

13



--------------------------------------------------------------------------------

  9.2 MPC hereby agrees: (a) to take all such actions and do all such things as
MPL shall reasonably request in connection with its applications for, and the
processing of, any necessary certificates, approvals and authorizations of any
applicable Governmental Authorities; (b) at all times to support the Tariff
specified in this Agreement as a rate that MPC has agreed to pay; (c) not
directly or indirectly take any action that indicates a lack of support for the
Tariff at the terms agreed to by MPC in this Agreement; and (d) not to file any
action, protest, complaint or other action with the FERC with respect to the
Tariff, including any increased rates based on the inflationary index referred
to in Section 3.12.

 

  9.3 The Parties acknowledge and agree that MPL operates the Pipeline System as
a common carrier, and MPC’s rights as a shipper on the Pipeline System shall be
subject to all Applicable Laws related to common carrier pipelines. The terms
and provisions of the Tariff shall apply to the services provided by MPL
pursuant to this Agreement.

 

  9.4 In carrying out the terms and provisions of this Agreement, the Parties
shall comply with all present and future Applicable Laws of any Governmental
Authority having jurisdiction.

 

10. Confidentiality

 

  10.1 From and after the Effective Date, each Party shall hold, and shall cause
its Affiliates and its and their respective directors, managers, officers,
employees, agents, consultants, advisors, contractors and other representatives
(collectively, “Representatives”) to hold all Confidential Information of the
other Party in strict confidence, with at least the same degree of care that
applies to such Party’s confidential and proprietary information and shall not
use such Confidential Information except in connection with its performance or
acceptance of services hereunder and shall not release or disclose such
Confidential Information to any other Person, except its Representatives. Each
Party shall be responsible for any breach of this section by any of its
Representatives.

 

  10.2

If a Party receives a subpoena or other demand for disclosure of Confidential
Information received from any other Party or must disclose to a Governmental
Authority any Confidential Information received from such other Party in order
to obtain or maintain any required governmental approval, the receiving Party
shall, to the extent legally permissible, provide notice to the providing Party
before disclosing such Confidential Information. Upon receipt of such notice,
the providing Party shall promptly either seek an appropriate protective order,
waive the receiving Party’s confidentiality obligations hereunder to the extent
necessary to permit the receiving Party to respond to the demand, or otherwise
fully satisfy the subpoena or demand or the requirements of the applicable
Governmental

 

14



--------------------------------------------------------------------------------

  Authority. If the receiving Party is legally compelled to disclose such
Confidential Information or if the providing Party does not promptly respond as
contemplated by this section, the receiving Party may disclose that portion of
Confidential Information covered by the notice or demand.

 

  10.3 Each Party acknowledges that the disclosing Party would not have an
adequate remedy at law for the breach by the receiving Party of any one or more
of the covenants contained in this Section 10 and agrees that, in the event of
such breach, the disclosing Party may, in addition to the other remedies that
may be available to it, apply to a court for an injunction to prevent breaches
of this Section 10 and to enforce specifically the terms and provisions of this
Section 10. Notwithstanding any other section hereof, the provisions of this
Section 10 shall survive the termination of this Agreement.

 

11. Assignment; Partnership Change in Control

 

  11.1 Neither Party may assign its rights under this Agreement without prior
written consent from the other Party, which consent shall not be unreasonably
withheld; provided, however, that either Party may assign its rights under this
Agreement to a successor in interest resulting from any merger, reorganization,
consolidation or as part of a sale of all or substantially all of its assets.
Subject to the foregoing, this Agreement shall bind and inure to the benefit of
the successors and assigns of the Parties hereto.

 

  11.2 MPC’s obligations hereunder shall not terminate in connection with a
Partnership Change of Control; provided, however, that in the case of any
Partnership Change of Control, MPC shall have the option to extend the Term of
this Agreement as provided in Section 2. MPL shall provide MPC with notice of
any Partnership Change of Control at least sixty (60) Days prior to the
effective date thereof.

 

  11.3 Notwithstanding anything in the foregoing to the contrary, in the event
of any change in ownership of the Pipeline System or MPL, such that MPLX LP, a
Delaware limited partnership, does not, directly or indirectly, hold a majority
ownership interest in or otherwise control the Pipeline System or its record
owners, MPC shall have the right to terminate this Agreement during the sixty
(60) Day period following such change in ownership by providing MPL or its
successor a minimum of thirty (30) Days prior written notice.

 

12. Representations and Warranties

Each Party to this Agreement represents and warrants to the other that it is an
entity duly organized, validly existing and in good standing under the laws of
the state of its organization and has all requisite corporate power and
corporate authority to enter into this Agreement and to carry out the terms and
provisions hereof.

 

15



--------------------------------------------------------------------------------

13. Termination and Amendment

 

  13.1 This Agreement may not be terminated, except as expressly provided
herein, nor may any of its provisions be amended or waived without prior written
consent of both Parties hereto.

 

  13.2 Neither failure nor delay by any Party to exercise any right or remedy of
such Party provided herein shall operate as a waiver with respect to a future
exercise thereof, nor shall any single or partial exercise of any such right or
remedy preclude any other or further exercise thereof or the exercise of any
other right or remedy.

 

  13.3 In the event of any breach of a term or condition of this Agreement by
either Party, the other Party’s remedy shall be limited to the direct damages
caused thereby and in no event shall a Party be liable to the other Party for
any consequential, special, indirect, punitive, or exemplary damages, howsoever
caused.

 

  13.4 Upon termination of this Agreement for reasons other than a default by
MPC or any other termination of this Agreement initiated by MPC pursuant to
Section 4 or Section 7, MPC shall have the right to require MPL to enter into a
new transportation services agreement with MPC that (a) is consistent with the
terms and objectives set forth in this Agreement and (b) has commercial terms
that are, in the aggregate, equal to or more favorable to MPL than fair market
value terms as would be agreed by unaffiliated parties negotiating at arm’s
length provided; however, that the term of any such new transportation services
agreement shall not extend beyond December 31, 2032.

 

  13.5 In the event MPL proposes to enter into a transportation services
agreement with a third party upon the termination of this Agreement for reasons
other than a default by MPC or any other termination of this Agreement initiated
by MPC pursuant to Section 4 or Section 7, MPL shall give MPC ninety (90) Days’
prior written notice of any proposed new transportation services agreement with
a third party, which notice shall include details of all the material terms and
conditions of such proposed transportation services agreement and MPC shall have
thirty (30) Days following MPC’s receipt of such written notice (the “First
Offer Period”) in which MPC may make a good faith offer to enter into a new
transportation services agreement with MPL (the “Transportation Right of First
Refusal”). If MPC makes an offer on terms no less favorable to MPL than the
third-party offer with respect to such transportation services agreement during
the First Offer Period, then MPL shall be obligated to enter into a
transportation services agreement with MPC in accordance with Section 13.4. If
MPC does not exercise its Transportation Right of First Refusal in the manner
set forth above, MPL may, for the succeeding ninety (90) Days, proceed with the
negotiation of such third-party transportation services agreement. If no
third-party transportation services agreement is consummated during such ninety
(90) Day period, the terms and conditions of this Section 13.5 shall again
become effective.

 

16



--------------------------------------------------------------------------------

14. Notices

Any notice, statement, or invoice provided for in this Agreement shall be in
writing and shall be considered as having been given if hand carried,
facsimiled, emailed, or if mailed by United States mail, postage prepaid, to the
following address, respectively:

 

MPC:    Name:    Marathon Petroleum Company LP Address:    539 S. Main Street   
Findlay, OH 45840 Attention:    General Counsel Fax:    (419) 421-3124 Email:   
jmwilder@marathonpetroleum.com MPL:    Name:    Marathon Pipe Line LLC Address:
   539 S. Main Street    Findlay, OH 45840 Attention:    President Fax:    (419)
421-3125 Email:    copierson@marathonpetroleum.com

or to such other address as such Party may indicate by a notice delivered in
accordance with this Section 14.

 

15. Governing Law

This Agreement shall be construed and interpreted in accordance with the laws of
the State of Ohio, without recourse to any principles of law governing conflicts
of law, that would require the application of the laws of another jurisdiction.

 

16. Severability

In the event any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, or by an
empowered government agency, such findings shall not affect the remaining
provisions of this Agreement, which are not found to be invalid, illegal or
unenforceable, unless such construction would be unreasonable.

 

17



--------------------------------------------------------------------------------

17. Default

 

  17.1 Either Party hereunder shall be in default if such Party: (a) materially
breaches any provision of this Agreement and such breach is not cured within
fifteen (15) Days after notice thereof (which notice shall describe such breach
in reasonable detail) is received by such Party; provided, however, that if such
breach is not capable of being cured within fifteen (15) Days but the defaulting
Party promptly commences and diligently prosecutes such cure, then such cure
period will be extended for up to an additional ninety (90) Days; (b) becomes
insolvent, enters voluntary or involuntary bankruptcy or makes an assignment for
the benefit of creditors; (c) fails to pay any undisputed sums due hereunder
when due.

 

  17.2 If either Party is in default as described above, then the non-defaulting
Party may: (a) terminate this Agreement upon notice to the defaulting Party;
(b) withhold any payments due to the defaulting Party under this Agreement;
(c) suspend the performance of its obligations hereunder; and/or (d) pursue any
other remedy at law or in equity.

 

18. Waiver of Jury Trial

EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDINGS RELATING TO THIS
AGREEMENT OR ANY PERFORMANCE OR FAILURE TO PERFORM OF ANY OBLIGATION HEREUNDER.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, MPL and MPC have caused this Agreement to be duly executed,
all as of the date set forth above.

 

Marathon Pipe Line LLC By:  

/s/ C. O. Pierson

Name:  

C. O. Pierson

Title:  

President

Marathon Petroleum Company LP By: MPC Investment LLC, its General Partner By:  

/s/ G. R. Heminger

Name:  

G. R. Heminger

Title:  

President and Chief Executive Officer

 

19



--------------------------------------------------------------------------------

Exhibit A

[quarterly spreadsheet of throughput as required in Section 3.11]

 

LOGO [g435263ex10_4new.jpg]